Citation Nr: 0322338	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  89-25 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 40 percent rating for service-
connected scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had verified active service from April 1983 until 
February 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted entitlement to service connection for 
thoracolumbar spine scoliosis, and assigned a 30 percent 
evaluation with a 10 percent pre-induction evaluation being 
subtracted effective February 1988.  In view of the need for 
further development, the Board remanded this case in November 
1989, August 1992, and March 1995, and October 1997.

In November 1989, the Board remanded this case to the RO for 
further development.  A personal hearing was conducted in 
January 1990, and the hearing officer rendered a decision on 
September 9, 1991.  The hearing officer determined that the 
veteran was entitled to a 40 percent evaluation for the 
thoracolumbar scoliosis as opposed to her prior 30 percent 
evaluation.  He stated that no pre-service 10 percent 
deduction should be made because the degree of disability 
that existed at the time of entrance into service could not 
be factually determined.  A September 1991 RO rating decision 
implemented that decision, and granted the veteran a 40 
percent rating for her service-connected thoracolumbar spine 
scoliosis, effective from February 1988.

In May 2002, the Board denied the veteran's claim for a 
higher initial rating than 40 percent for scoliosis of the 
lumbar spine, but granted a separate 10 percent rating for 
moderate limitation of motion of the thoracic spine.  The 
veteran appealed her claim to the United States Court of 
Appeals for Veterans Claims (Court), and in January 2003 the 
Court vacated and remanded the portion of the Board's 
decision that denied granting a higher initial rating than 40 
percent for scoliosis of the lumbar spine. 




REMAND

The Court's January 2003 Order requires further development 
of the veteran's claims to ensure compliance with the notice 
and duty-to-assist provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).

The Court Order was predicated on a joint motion for partial 
remand.  The joint motion instructed that consideration be 
given as to whether or not the veteran's muscle ataxia in her 
lower legs should be rated as a secondary disability.  
Therefore, on remand, the veteran should be afforded a VA 
examination in order to determine whether her ataxia in her 
lower legs is secondary to her service-connected scoliosis.  

The veteran's scoliosis of the lumbar spine is rated under 
Diagnostic Code 5293, which was changed on September 23, 
2002.  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this regard, the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  VA, however, must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claims pursuant to both criteria during 
the course of the entire appeal.  See VAOPGCPREC 3-2000; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA), see 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  The 
letter should also explain the 
implementing regulations for the VCAA, 
which were also made effective November 9, 
2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The RO must 
ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The RO must 
inform the veteran that she has one year 
to respond to such letter, unless she 
waives the one year time period.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her service-
connected scoliosis of the low back, as 
well as the nature and etiology of any 
muscle ataxia of the legs.  The examiner 
should provide diagnoses of all disorders 
of the veteran's lumbar spine and legs.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examiner should answer the following 
questions regarding the veteran's low 
back:

a.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain?

b.  Does the veteran have 
demonstrable muscle spasm?

c.  Does the veteran have absent 
ankle jerk?

d.  Does the veteran have any other 
neurological symptoms appropriate to 
the site of a diseased disc?

e.  Does the veteran have 
incapacitating episodes from her 
intervertebral disc syndrome, and if 
she does, please describe the length 
of all of her episodes over the past 
year?

f.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

h.  Is the veteran's muscle ataxia 
of the legs the result of her 
intervertebral disc syndrome? 

If it is not feasible to answer any of the 
above listed questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  Thereafter, the RO should readjudicate 
the veteran's claim challenging the 
propriety of the initial 40 percent rating 
for scoliosis of the lumbar spine.  This 
should include applying the most favorable 
Diagnostic Code under both the old and new 
sets of diagnostic criteria.  The RO 
should also consider whether a separate 
rating is appropriate for the veteran's 
ataxia of the legs.  The RO should also 
consider whether separate ratings are 
appropriate for the veteran's orthopedic 
and neurologic manifestations pursuant to 
the new version of Diagnostic Code 5293.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




